Per Curiam.

On conflicting evidence, the justice found for the plaintiff, and his conclusion is amply supported by the plaintiff’s testimony which the court seems to have accepted as correct. The point that the plaintiff’s husband was the proper party to sue was not raised below, and it is too late to present it for the first time on appeal. On the trial, defendant’s counsel disclaimed any purpose of moving for a nonsuit, stating that he desired a judgment on the merits. We see no reason for disturbing the judgment rendered and the same must be affirmed, with costs.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.